


110 HR 1315 : To amend title 38, United States Code, to

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1315
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 31, 2007
			Received
		
		
			August 3, 2007
			Read twice and referred to the Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  make certain improvements in the benefits provided to veterans under laws
		  administered by the Secretary of Veterans Affairs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Benefits Improvement Act of 2007.
		2.Provision of
			 specially adaptive housing assistance to disabled members of the Armed Forces
			 residing temporarily in housing owned by a family memberSection 2102A of
			 title 38, United States Code, is amended—
			(1)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
			(2)by
			 inserting after subsection (c) the following new subsection (d):
				
					(d)Assistance for
				members of the Armed ForcesThe Secretary may provide assistance under
				subsection (a) to a member of the Armed Forces serving on active duty who is
				suffering from a disability described in subsection (a)(2) or (b)(2) of section
				2101 of this title if such disability is the result of an injury incurred or
				disease contracted in or aggravated in line of duty in the active military,
				naval, or air service. Such assistance shall be provided to the same extent as
				assistance is provided under subsection (a) to veterans eligible for assistance
				under that subsection and subject to the limitation under subsection
				(c).
					.
			3.Visual impairment and
			 orientation and mobility professionals education assistance program
			(a)Establishment of
			 programChapter 76 of title
			 38, United States Code, is amended by adding at the end the following new
			 subchapter:
				
					VIIIVisual
				Impairment and Orientation and Mobility Professionals Scholarship
				Program
						7691.Authority for
				programAs part of the
				Educational Assistance Program and subject to the availability of
				appropriations for such purpose, the Secretary shall carry out a scholarship
				program under this subchapter. The program shall be known as the Department of
				Veterans Affairs Visual Impairment and Orientation and Mobility Professionals
				Scholarship Program (hereinafter in this subchapter referred to as the
				Program). The purpose of the Program is to increase the supply
				of qualified blind rehabilitation specialists for the Department and the
				Nation.
						7692.Eligibility;
				agreement
							(a)EligibilityTo be eligible to participate in the
				Program, an individual must be accepted for enrollment or enrolled (as
				described in section 7602 of this title) as a full-time or part-time student in
				a field of education or training described in subsection (b).
							(b)Qualifying
				fields of education or trainingA field of education or training described
				in this subsection is education or training leading to—
								(1)a degree or
				certificate in visual impairment or orientation and mobility, or a dual degree
				or certification in both such areas; and
								(2)appointment or
				retention in a position under section 7401 of this title.
								(c)Agreement(1)An agreement between the
				Secretary and a participant in the Program shall (in addition to the
				requirements set forth in section 7604 of this title) include the
				following:
									(A)The Secretary’s agreement to provide
				the participant with a scholarship under the Program for a specified number
				(from one to three) of school years during which the participant pursues a
				course of education or training described in subsection (b) that meets the
				requirements set forth in section 7602(a) of this title.
									(B)The participant’s agreement to serve
				as a full-time employee in the Veterans Health Administration for a period of
				three years (hereinafter in this subchapter referred to as the period of
				obligated service) during the six-year period beginning on the date the
				participant completes the education or training and receives a degree or
				certificate described in subsection (b)(1).
									(C)The participant’s agreement to serve
				under subparagraph (B) in a Department facility selected by the
				Secretary.
									(2)In a case in which an extension is
				granted under section 7673(c)(2) of this title, the number of years for which a
				scholarship may be provided under the Program shall be the number of school
				years provided for as a result of the extension.
								(3)In the case of a participant who is a
				part-time student, the period of obligated service shall be reduced in
				accordance with the proportion that the number of credit hours carried by such
				participant in any such school year bears to the number of credit hours
				required to be carried by a full-time student in the course of training being
				pursued by the participant, but in no event to less than one year.
								7693.Scholarship
							(a)ScholarshipA scholarship provided to a participant in
				the Program for a school year shall consist of payment of the tuition (or such
				portion of the tuition as may be provided under subsection (b)) of the
				participant for that school year and payment of other reasonable educational
				expenses (including fees, books, and laboratory expenses) for that school
				year.
							(b)AmountsThe
				total amount of the scholarship payable under subsection (a)—
								(1)in the case of a
				participant in the Program who is a full-time student, may not exceed $15,000
				for the equivalent of one year of full-time coursework; and
								(2)in the case of a
				participant in the Program who is a part-time student, shall bear the same
				ratio to the amount that would be paid under paragraph (1) if the participant
				were a full-time student in the course of education or training being pursued
				by the participant as the coursework carried by the participant to full-time
				coursework in that course of education or training.
								(c)Limitations on
				period of payment(1)The maximum number of
				school years for which a scholarship may be paid under subsection (a) to a
				participant in the Program shall be six school years.
								(2)A
				participant in the Program may not receive a scholarship under subsection (a)
				for more than the equivalent of three years of full-time coursework.
								(d)Payment of
				educational expenses by educational institutionsThe Secretary
				may arrange with an educational institution in which a participant in the
				Program is enrolled for the payment of the educational expenses described in
				subsection (a). Such payments may be made without regard to subsections (a) and
				(b) of section
				3324 of title 31.
							(e)Full-time
				courseworkFor purposes of this section, full-time coursework
				shall consist of the following:
								(1)In the case of
				undergraduate coursework, 30 semester hours per undergraduate school
				year.
								(2)In the case of
				graduate coursework, 18 semester hours per graduate school year.
								7694.Obligated
				service
							(a)In
				generalEach participant in
				the Program shall provide service as a full-time employee of the Department for
				the period of obligated service provided in the agreement of the participant
				entered into under section 7604 of this title. Such service shall be provided
				in the full-time clinical practice of such participant’s profession or in
				another health-care position in an assignment or location determined by the
				Secretary.
							(b)Determination of
				service commencement date(1)Not later than 60 days
				before a participant’s service commencement date, the Secretary shall notify
				the participant of that service commencement date. That date is the date for
				the beginning of the participant’s period of obligated service.
								(2)As soon as possible after a
				participant’s service commencement date, the Secretary shall—
									(A)in the case of a participant who is
				not a full-time employee in the Veterans Health Administration, appoint the
				participant as such an employee; and
									(B)in the case of a participant who is an
				employee in the Veterans Health Administration but is not serving in a position
				for which the participant’s course of education or training prepared the
				participant, assign the participant to such a position.
									(3)(A)In the case of a
				participant receiving a degree from a school of medicine, osteopathy,
				dentistry, optometry, or podiatry, the participant’s service commencement date
				is the date upon which the participant becomes licensed to practice medicine,
				osteopathy, dentistry, optometry, or podiatry, as the case may be, in a
				State.
									(B)In the case of a participant
				receiving a degree from a school of nursing, the participant’s service
				commencement date is the later of—
										(i)the participant’s course completion
				date; or
										(ii)the date upon which the participant
				becomes licensed as a registered nurse in a State.
										(C)In the case of a participant not covered by
				subparagraph (A) or (B), the participant’s service commencement date is the
				later of—
										(i)the participant’s course completion
				date; or
										(ii)the date the participant meets any
				applicable licensure or certification requirements.
										(4)The Secretary shall by regulation
				prescribe the service commencement date for participants who were part-time
				students. Such regulations shall prescribe terms as similar as practicable to
				the terms set forth in paragraph (3). (c)
								(c)Commencement of
				obligated service(1)Except as provided in
				paragraph (2), a participant in the Program shall be considered to have begun
				serving the participant’s period of obligated service—
									(A)on the date, after the participant’s
				course completion date, on which the participant (in accordance with subsection
				(b)) is appointed as a full-time employee in the Veterans Health
				Administration; or
									(B)if the participant is a full-time
				employee in the Veterans Health Administration on such course completion date,
				on the date thereafter on which the participant is assigned to a position for
				which the participant’s course of training prepared the participant.
									(2)A participant in the Program who on
				the participant’s course completion date is a full-time employee in the
				Veterans Health Administration serving in a capacity for which the
				participant’s course of training prepared the participant shall be considered
				to have begun serving the participant’s period of obligated service on such
				course completion date.
								(d)Course
				completion date definedIn this section, the term course
				completion date means the date on which a participant in the Program
				completes the participant’s course of education or training under the
				Program.
							7695.Repayment for
				failure to satisfy requirements of agreement
							(a)In
				generalAn individual who receives educational assistance under
				this subchapter shall repay to the Secretary an amount equal to the unearned
				portion of such assistance if the individual fails to satisfy the requirements
				of the agreement entered into under section 7604 of this title, except in
				circumstances authorized by the Secretary.
							(b)Amount of
				repaymentThe Secretary shall establish, by regulations,
				procedures for determining the amount of the repayment required under this
				subsection and the circumstances under which an exception to the required
				repayment may be granted.
							(c)Waiver or
				suspension of complianceThe Secretary shall prescribe
				regulations providing for the waiver or suspension of any obligation of an
				individual for service or payment under this subchapter (or an agreement under
				this subchapter) whenever noncompliance by the individual is due to
				circumstances beyond the control of the individual or whenever the Secretary
				determines that the waiver or suspension of compliance is in the best interest
				of the United States.
							(d)Obligation as
				debt to United StatesAn obligation to repay the Secretary under
				this section is, for all purposes, a debt owed the United States. A discharge
				in bankruptcy under title 11 does not discharge a person from such debt if the
				discharge order is entered less than five years after the date of the
				termination of the agreement or contract on which the debt is
				based.
							.
			(b)Clerical
			 amendmentThe tables of
			 sections at the beginning of such chapter is amended by inserting after the
			 items relating to subchapter VII the following new items:
				
					
						SUBCHAPTER VIII—Visual Impairment and
				Orientation and Mobility Professionals Scholarship Program
						7691. Authority for program.
						7692. Eligibility; agreement.
						7693. Scholarship.
						7694. Obligated service.
						7695. Repayment for failure to satisfy
				requirements of
				agreement.
					
					.
			(c)Conforming
			 amendmentsSuch chapter is further amended—
				(1)in section
			 7601(a)—
					(A)in paragraph (4),
			 by striking and at the end;
					(B)in paragraph (5),
			 by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following new paragraph:
						
							(6)the Visual Impairment and Orientation and
				Mobility Professionals Scholarship Program provided for in subchapter VIII of
				this
				chapter.
							;
					(2)in section
			 7602—
					(A)in subsection
			 (a)(1)—
						(i)by
			 striking or VI and inserting VI, or VIII;
			 and
						(ii)by
			 striking or for which a scholarship may be awarded under subchapter VI
			 of this chapter and inserting for which a scholarship may be
			 awarded under subchapter VI of this chapter, or for which a scholarship may be
			 awarded under subchapter VIII of this chapter; and
						(B)in subsection (b),
			 by striking or VI and inserting VI, or
			 VIII;
					(3)in section
			 7603(a)(1), by striking or VI and inserting VI, or
			 VIII; and
				(4)in section 7604,
			 by striking or VI each place it appears and inserting VI,
			 or VIII.
				(d)Effective
			 dateThe Secretary of Veterans Affairs shall implement subchapter
			 VIII of
			 chapter 76 of title 38,
			 United States Code, as added by subsection (a), not later than six months after
			 the date of the enactment of this Act.
			4.Veterans’
			 reemployment rights report improvement
			(a)Additional
			 report requirementsSection
			 4332 of title 38, United States Code, is amended—
				(1)by striking
			 The Secretary shall and inserting (a)
			 Report
			 required.—The Secretary shall;
				(2)by redesignating
			 paragraphs (4) through (6) as paragraphs (5) through (7), respectively, and
			 inserting after paragraph (3) the following new paragraph (4):
					
						(4)The number of cases reviewed by the
				Secretary of Defense under the National Committee for Employer Support of the
				Guard and Reserve of the Department of Defense during the fiscal year for which
				the report is
				made.
						.
				(3)in
			 paragraph (5), as so redesignated, by striking or (3) and
			 inserting (3), or (4);
				(4)by
			 redesignating paragraph (7), as so redesignated, as paragraph (8), and
			 inserting after paragraph (6) the following new paragraph (7):
					
						(7)An indication of which of the cases
				reported on pursuant to paragraphs (1), (2), (3), and (4) are
				disability-related.
						.
				(5)by adding at the
			 end the following new subsections:
					
						(b)Uniform
				categorization of dataThe Secretary shall coordinate with the
				Secretary of Defense, the Secretary of Veterans Affairs, the Attorney General,
				and the Special Counsel to ensure that the information required to be submitted
				as part of the report under subsection (a) is categorized in a uniform
				way.
						(c)Provision of
				informationThe Secretary shall provide the information contained
				in the report required under subsection (a) to the Secretary of Defense, the
				Secretary of Veterans Affairs, the Attorney General, and the Special
				Counsel.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to a report submitted after the date of the enactment of this Act.
			5.Increase in number of
			 members of Advisory Committee on Veterans Employment, Training, and Employer
			 OutreachSection 4110(c)(1) of
			 title 38, United States Code, is amended by striking 15 and
			 inserting 16.
		
	
		
			Passed the House of
			 Representatives July 30, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
